OPINION OMAN, Justice. By defendant’s own admission, the amount in dispute in this cause is $38.52, plus his claim for costs incurred in the justice of the peace court, where this case had its beginning on February 28, 1968, and costs in the district court to which defendant secured a delayed appeal from the judgment entered against him in the justice of the peace court. The appeal to the district court was in fact a complete trial de novo, and the proceedings in that court also ended in a judgment for plaintiff. The case is now before us on appeal by defendant from this judgment. He has failed in several respects to comply with the rules of this Court in the preparation of his briefs. Only because he is appearing pro se and is not an attorney have we disregarded these failures and given full consideration to his arguments and the pertinent portions of the record. However, we are not disposed to encourage appeals to this Court in which so little is involved. Wagner v. Eaton et al., 2 N.M. 211 (1882). Because we find no prejudicial error and the amount involved is so trifling,' we affirm without discussion of the points relied upon by defendant for reversal. Scholte v. Walker, 87 Neb. 406, 127 N.W. 123 (1910). See also Moodie v. Jenks, 329 Mass. 332, 108 N.E.2d 558 (1952) ; Guinane v. Hogan, 78 Ill.App. 272 (1898). The judgment should be affirmed. It is so ordered. STEPHENSON and MARTINEZ, JJ., concur.